Citation Nr: 0531432	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-33 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby service 
connection for bilateral hearing loss was denied.  

A personal hearing was held before the undersigned Acting 
Veterans Law Judge, sitting in Washington, DC, in March 2005.  
The transcript of that hearing is associated with the 
veteran's claims file.

Issue not on appeal

In the course of his appeal, the veteran raised the issue of 
entitlement to service connection for tinnitus.  This claim 
has not been developed for appellate consideration, and is 
referred to the RO for action as appropriate.


FINDING OF FACT

The most probative evidence on file discounts a link between 
current bilateral hearing loss and claimed in-service noise 
exposure.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may bilateral, sensorineural hearing loss 
be presumed to have been incurred during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for bilateral 
hearing loss, which he contends is the product of in-service 
acoustic trauma.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (the VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted at 38 
C.F.R. § 3.159 (2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but still pending before VA on that date.  In 
this case, the veteran's claim was filed after November 2000.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The current standard of review for all claims is as follows.  
Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the record on appeal.  38 
U.S.C.A. § 7104 (West 2002).  When there is an approximate 
balance of the evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Duty to notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, 
including notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In this case, a VCAA letter was sent to the veteran in August 
2003.  The veteran was specifically informed that in order to 
establish entitlement to service connection for hearing loss, 
the evidence would have to show an in-service injury or 
disease, a current disability, and a relationship between the 
two.  The letter also informed the veteran that VA was 
responsible for obtaining copies of his service medical 
records and verification of his service, and that VA would 
make reasonable efforts to obtain copies of private medical 
records that he requested VA obtain.  He was advised that VA 
would request all records held by federal agencies, to 
include VA medical records, if needed.  He was also advised 
that he was to give VA the name and location of any VA or 
military facility where he received medical care, along with 
the approximate dates of such care.  He was provided with a 
VA Form 21-4138, Statement in Support of Claim, for this 
purpose.  In addition, the statement of the case provided by 
the RO in August 2004 set forth the provisions of 38 C.F.R. 
§ 3.159, whereby the provisions of the VCAA were implemented 
by VA; these regulations specifically indicate that VA is to 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The veteran was 
accordingly advised in this case that he could furnish any 
additional evidence she thought probative to his claim.  It 
is clear that the veteran has been amply notified of what was 
required of him and of VA in connection with his claim.

The Board observes that the veteran's claim was initially 
adjudicated in February 2004, subsequent to the issuance of 
the August 2003 VCAA letter.  There is accordingly no 
question of due process impropriety due to a lack of 
"timeliness."  Under these circumstances, VA's duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Duty to assist

VA has a duty to obtain evidence needed to substantiate a 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all available records have been associated with the 
claims folder; the veteran has not indicated that any other 
evidence is available.  The veteran was notified of the need 
for a VA examination, and a VA  examination was conducted in 
October 2003.  There is no indication that any pertinent 
evidence was not received.  Thus, VA's duty to assist has 
been fulfilled.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He testified at a hearing before the undersigned 
in March 2005.  General due process considerations have 
therefore been satisfied.  See 38 C.F.R. § 3.103 (2005).

Based on this history, the Board concludes that all relevant 
information has been obtained for determining the merits of 
the veteran's claim, and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  The Board will accordingly move on to 
a discussion of the merits of the claim.

Relevant law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Service connection may also be granted for 
disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection -- hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2005).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, supra.  

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).
But see Cromley v. Brown, 7 Vet. App. 376, 378 (1995), citing 
Godfrey v. Derwinski, 2 Vet App. 352, 354 (1992) [hearing 
loss is not a presumptive disease].

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or in certain circumstances 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

The current medical evidence demonstrates the presence of 
bilateral hearing impairment sufficient to constitute a 
disability for VA benefits purposes; see 38 C.F.R. § 3.385 
(2005).  The report of the October 2003 VA audiological 
examination shows hearing thresholds of at least 26 decibels 
in at least three of the frequencies of 500, 1000, 2000, 
3000, and 4000 hertz for each ear; the report notes diagnoses 
of moderately-severe sensorineural hearing loss in the right 
ear, and severe sensorineural hearing loss in the left ear.  
The Board accordingly finds that Hickson element (1), 
manifestation of a current disability, is satisfied.

The veteran's service medical records, however, do not 
demonstrate the presence of in-service hearing impairment.  
Medical records, to include the report of his December 1967 
service separation examination, show that his hearing was 
normal, with whispered voice testing at 15/15.  

The Board recognizes that the veteran has alleged that his 
hearing problems were related to in-service noise exposure.  
Implicit in the veteran's presentation is the contention that 
he sustained acoustic trauma in service.  While the veteran 
is competent to present information as to his experiences, 
such as being exposed to loud noises during service, he is 
not competent to render an opinion as to medical matters, 
such as whether he incurred in-service injury or acoustic 
trauma.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements and 
testimony offered by the veteran in support of his claim 
amount to speculation and are not competent medical evidence.

The Board, however, also recognizes that the veteran has 
indicated that he served in the engine room of a ship during 
service, and may have been exposed to loud noise in that 
capacity; indeed, a service medical record dated in October 
1966 shows complaints by the veteran of throat problems 
resulting from "yelling over noise of engines."  The Board, 
solely for the purpose of this discussion, will accordingly 
assume that the veteran was exposed to significant noise 
during service, and that such exposure, in and of itself, 
constitutes an in-service injury.  Hickson element (2), an 
in-service injury or disability, is met.

The question that must therefore be resolved is whether there 
is a nexus between the veteran's current hearing loss and his 
in-service noise exposure.  The veteran has alleged that 
there is, and in support of his position has submitted a 
statement from a private clinical audiologist, dated in July 
2003, in which it was noted that the veteran reported that he 
had suffered from significant high frequency hearing loss 
since serving in the military.  The statement indicates that 
test results were consistent with hearing loss associated 
with excessive noise exposure, and that the veteran's hearing 
loss "could certainly be the result" of his in-service 
noise exposure.  In addition, a statement from the veteran's 
sister-in-law, who is a registered nurse, is to the effect 
that the veteran gave evidence of hearing impairment in 1970 
or soon thereafter, and that she feels that this hearing loss 
is a direct result of the noise to which he was exposed while 
in the Coast Guard.

In contrast, the report of the October 2003 VA audiology 
examination shows that the veteran's hearing loss was deemed 
to be somewhat poorer than that anticipated as resulting from 
noise exposure, and did not demonstrate the configuration 
pathognomic for that condition, although a presbycusic 
overlay (that is, hearing loss due to age) may have obscured 
that pattern.  It was also noted that the veteran had been 
subjected to significant noise in the approximately 36 year 
period following discharge, with the examiner concluding that 
it was less likely that the veteran's current hearing loss 
was attributable to the relatively short noise exposure 
experienced in service.

The statement from the private audiologist is speculative in 
nature, and has little if any probative value; the Board 
finds significant her use of "could certainly" as to the 
possibility of a relationship between current hearing loss 
and in-service noise exposure.  Such language, the Court has 
held, does not serve to support a claim; see Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The statement from the veteran's sister-in-law is also of 
minimal probative value.  While she indicates that she is a 
registered nurse, she has not demonstrated that she has 
special skill or expertise in evaluating diseases of the ear.  
See Black v. Brown, 10 Vet. App. 279, 284 (1997) [in 
evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  

Likewise, the veteran has not shown that he has any pertinent 
medical training or expertise; his testimony and contentions 
are accordingly without probative weight.  See Espiritu, 
supra [lay persons cannot offer opinions requiring medical 
knowledge].  The veteran, and lay persons like his wife and 
sister-in-law, can testify as to the symptoms they experience 
or witness, but are not qualified to render opinions that 
require medical knowledge, such as causation, etiology, or 
nexus.  Moreover, while the private audiologist who prepared 
the July 2003 statement is qualified, it must be reiterated 
that her statement is speculative in nature.

In contrast, the VA audiologist who examined the veteran in 
October 2003 is qualified to render a medical opinion, and 
has done so in specific terms.  The conclusion rendered 
appears to based on an interview and an examination of the 
veteran.  In addition, the examiner fully acknowledged the 
veteran's allegations regarding in-service noise exposure and 
apparently accepted such as true.  In addition, his post-
service noise exposure was also acknowledged and was noted as 
including noise from farm equipment, tractors and chain saws.  
Following an interview and evaluation of the veteran, the 
examiner concluded that the veteran's current hearing loss 
was less likely as not due to his service.  While the 
examiner may not have reviewed the claims file in conjunction 
with the claim, it is noted that there is no inservice 
medical evidence of hearing loss complaints, treatment or 
diagnoses to review.  Further, there is no medical evidence 
of hearing problems for decades after service to review.  The 
first medical evidence of hearing loss is after the 1990s.  
So, in essence, there was little prior medical history for 
the examiner to review in conjunction with the examination.  
As stated above, the examiner apparently accepted as true the 
veteran's allegations of a couple of years of acoustic trauma 
in-service, but found his decades-long post-service history 
of acoustic trauma more significant.  The Board finds the 
October 2003 VA report is well-reasoned and takes into 
account the veteran's assertions.  In sum, the Board finds 
that the October 2003 examination report is of such 
significance as to outweigh the evidence in favor of the 
veteran's claim, to include the July 2003 private audiology 
statement, the statement from his sister-in-law, and the 
testimony of him and his wife.

In brief, the medical evidence does not demonstrate that all 
three elements required by Hickson are satisfied.  In 
particular, and for the reasons discussed above, the Board 
finds that Hickson element (3), medical nexus, is not met.  
The Board also notes that hearing loss was not shown in 
service, and that sensorineural hearing loss is first 
demonstrated many years following service separation; the 
provisions whereby hearing loss can be presumed to have been 
incurred during service are therefore not for application.  
See 38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss.  The claim, 
accordingly, fails.


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


